Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2022

                                      No. 04-22-00491-CV

    MODIVCARE SOLUTIONS, LLC formerly known as LogistiCare Solutions, LLC and
                       ModivCare Solutions, Inc.,
                               Appellants

                                                 v.

                            Andrew Nathan VIERA and Adela Garza,
                                          Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-20-17
                         Honorable Baldemar Garza, Judge Presiding


                                         ORDER
        On August 3, 2022, ModivCare Solutions, LLC filed a notice of interlocutory appeal
stating its intent to appeal from the trial court’s July 25, 2022 order denying its plea to the
jurisdiction. On August 10, 2022, Appellee Andrew Nathan Viera filed an Emergency Opposed
Motion to Dismiss Appeal, arguing that ModivCare Solutions is not a “governmental unit” as
that term is defined under section 101.011 of the Texas Civil Practice and Remedies Code and
thus not entitled to appeal pursuant to section 51.014(a)(8). Appellee requests that we dismiss
this appeal by August 23, 2022.

        In support of their argument that ModivCare does not qualify as a governmental unit
entitled to file this interlocutory appeal, appellee cites to this court’s order from a previous
appeal (Appeal No. 04-22-00206-CV) where this court held that “based on the record,”
Modivcare was not a governmental unit. However, since that previous appeal, matters have
occurred in the trial court, including the filing of a new plea to the jurisdiction by Modivcare and
the trial court’s July 25, 2022 order denying same. Thus, the record in the underlying cause
cannot be the same record we considered previously. We emphasize that the clerk’s record is still
pending in this interlocutory appeal and has not been filed. We decline to summarily dismiss an
appeal for lack of jurisdiction without a record supporting such a dismissal. Accordingly,
appellee’s emergency motion is DENIED.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court